Appellate Case: 21-1031     Document: 010110627575      Date Filed: 01/05/2022     Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                      January 5, 2022

                                                                        Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                         Clerk of Court
                          _________________________________

  DEBORAH LAUFER,

        Plaintiff - Appellant,

  v.                                                         No. 21-1031

  RANDALL J. LOOPER; CYNTHIA C.
  LOOPER, d/b/a Elk Run Inn,

        Defendants - Appellees.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                           (D.C. No. 1:20-CV-02475-NYW)
                        _________________________________

 Thomas B. Bacon, Thomas B. Bacon Law Office, Mount Dora, Florida, for Plaintiff-
 Appellant.

 Stephen B. Rotter (Jennifer L. Gokenbach, with him on the brief), The Workplace
 Counsel, Denver, Colorado, for Defendant-Appellee.
                         _________________________________

 Before TYMKOVICH, Chief Judge, HARTZ, and MATHESON, Circuit Judges.
                  _________________________________

 MATHESON, Circuit Judge.
                    _________________________________

       Deborah Laufer is qualified as disabled under the Americans with Disabilities

 Act (“ADA”) and is a self-described ADA “tester.” In that capacity, she visited the
Appellate Case: 21-1031    Document: 010110627575         Date Filed: 01/05/2022      Page: 2



 Elk Run Inn’s online reservation system (“ORS”) to determine whether it complied

 with the ADA, though she has no intention to stay there.

       Ms. Laufer sued Randall and Cynthia Looper, the owners of the Elk Run Inn,

 alleging that the ORS lacked information about accessibility in violation of an ADA

 regulation. The district court dismissed Ms. Laufer’s complaint without prejudice for

 lack of Article III standing because she failed to allege that she had suffered a

 concrete and particularized injury. Exercising jurisdiction under 28 U.S.C. § 1291,

 we affirm.

                                  I. BACKGROUND

                                     A. ADA Title III

       Title III of the ADA “generally prohibits public accommodations from

 discriminating against individuals on the basis of disability.” Levorsen v.

 Octapharma Plasma, Inc., 828 F.3d 1227, 1229 (10th Cir. 2016). It provides that

 “[n]o individual shall be discriminated against on the basis of disability in the full

 and equal enjoyment of the goods, services, facilities, privileges, advantages, or

 accommodations of any place of public accommodation by any person who owns,

 leases (or leases to), or operates a place of public accommodation.” 42

 U.S.C. § 12182(a).

       The Department of Justice promulgated a regulation under Title III stating that

 a place of public accommodation (“PPA”) operating a “place of lodging” shall, “with

 respect to reservations made by any means,” “[i]dentify and describe accessible

 features in the hotels and guest rooms offered through its reservations service in

                                                2
Appellate Case: 21-1031    Document: 010110627575        Date Filed: 01/05/2022    Page: 3



 enough detail to reasonably permit individuals with disabilities to assess

 independently whether a given hotel or guest room meets his or her accessibility

 needs.” 28 C.F.R. § 36.302(e)(1)(ii) (the “ORS Regulation”).

                              B. Ms. Laufer’s Allegations

       Ms. Laufer, a resident of Pasco County, Florida, uses a wheelchair and

 requires accommodations due to her disability. In her complaint, she described

 herself as an “advocate of the rights of similarly situated disabled persons” and a

 “‘tester’ for the purpose of asserting her civil rights and monitoring, ensuring, and

 determining whether places of public accommodation and their websites are in

 compliance with the ADA.” App. at 10.

       The Loopers own the Elk Run Inn, a hotel in Craig, Colorado. Ms. Laufer

 alleged that the Elk Run Inn is a PPA.1 She averred that the Loopers used an ORS

 for the Elk Run Inn “so that members of the public may reserve guest

 accommodations and review information pertaining to the goods, services, features,

 facilities, benefits, advantages, and accommodations of the Property.” Id. at 12.

       Ms. Laufer “visited the ORS for the purpose of reviewing and assessing the

 accessible features at the Property and ascertain[ing] whether it meets the

 requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs.” Id. She

 alleged that she was “unable to do so because Defendant failed to comply with the


       1
         For purposes of this appeal, we assume that the Elk Run Inn satisfies the
 ADA’s definition of “place of public accommodation.” See 42
 U.S.C. § 12181(7)(A).

                                                3
Appellate Case: 21-1031     Document: 010110627575         Date Filed: 01/05/2022   Page: 4



 requirements” of that regulation. Id. Specifically, Ms. Laufer said the Elk Run Inn’s

 ORS “did not identify accessible rooms, did not allow for booking of accessible

 rooms and provided insufficient information as to whether the rooms or features at

 the hotel are accessible.” Id. at 13.

        These violations, Ms. Laufer claimed, infringed her “right to travel free of

 discrimination and deprive her of the information required to make meaningful

 choices for travel.” Id. at 14–15. Because the ORS did not identify accessible

 rooms, “it is thereby more difficult to book a room at the hotel or make an informed

 decision as to whether the facilities at the hotel are accessible.” Id. at 15.

        Ms. Laufer further alleged that “[i]n the near future” she “intends to revisit

 Defendants’ ORS in order to test it for compliance with 28 C.F.R. Section 36.302(e)

 and/or to utilize the system to reserve a guest room and otherwise avail herself of the

 goods, services, features, facilities, benefits, advantages, and accommodations of the

 Property.” Id. at 14.

                                  C. Procedural History

        Ms. Laufer sued the Loopers in federal district court, claiming violations of

 Title III of the ADA and its Colorado state law counterpart. The Loopers moved to

 dismiss the complaint under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

 arguing that Ms. Laufer lacked standing and, alternatively, that she had failed to state

 a claim.

        In response to the motion, Ms. Laufer submitted a sworn declaration. It

 largely repeated the allegations of her complaint, but added that her niece lives in

                                                 4
Appellate Case: 21-1031     Document: 010110627575       Date Filed: 01/05/2022       Page: 5



 Colorado, she visits her there approximately once a year, and she “plans to travel . . .

 there as soon as the Covid crisis is over and it is safe to travel.” Id. at 123. When

 she goes to Colorado, she “intend[s] to travel all throughout the State.” Id.

        The district court dismissed the complaint under Rule 12(b)(1) for lack of

 Article III standing, concluding that Ms. Laufer’s alleged injury was neither concrete

 nor particularized. The court said Ms. Laufer had not alleged an intent to use the

 ORS to “book an accessible room for [her] actual use.” Id. at 442. Absent such an

 intent, Ms. Laufer could not establish a concrete injury based solely on her accessing

 the noncompliant ORS.

                                    II. DISCUSSION

                                 A. Standard of Review

        A party filing a 12(b)(1) motion may challenge the court’s subject-matter

 jurisdiction through a facial or factual attack. Baker v. USD 229 Blue Valley, 979

 F.3d 866, 872 (10th Cir. 2020). “A facial attack assumes the allegations in the

 complaint are true and argues they fail to establish jurisdiction. A factual attack goes

 beyond the allegations in the complaint and adduces evidence to contest jurisdiction.”

 Id. (citations omitted).

        The district court noted it was “not clear whether Defendants assert a facial or

 factual challenge to the court’s subject matter jurisdiction.” App. at 435 n.2. It

 analyzed the motion to dismiss “as asserting both a facial and a factual challenge.”

 Id. Because the Loopers have not adduced any evidence outside the pleadings to



                                                5
Appellate Case: 21-1031     Document: 010110627575         Date Filed: 01/05/2022     Page: 6



 contest jurisdiction, we address this issue as a facial challenge and review de novo.

 Collins v. Daniels, 916 F.3d 1302, 1311 (10th Cir. 2019).

                                  B. Legal Background

        The following describes (1) the general legal framework for Article III

 standing and (2) recent Supreme Court decisions explaining the difference between

 statutory violations and concrete injuries in fact.

    Article III Standing

        Article III of the Constitution permits federal courts to decide only “Cases” or

 “Controversies.” U.S. Const. art. III, § 2. “To establish a case or controversy, a

 plaintiff must possess standing to sue.” S. Furniture Leasing, Inc. v. YRC, Inc., 989

 F.3d 1141, 1145 (10th Cir. 2021). For Article III standing, a plaintiff must have (1)

 “suffered an injury in fact,” (2) that is “fairly traceable to the challenged action of the

 defendant,” and (3) that is likely to be “redressed by a favorable decision.” Lujan v.

 Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (quotations and alterations omitted).

 These requirements ensure that “the plaintiff has alleged such a personal stake in the

 outcome of the controversy as to warrant his invocation of federal-court jurisdiction.”

 Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009) (quotations omitted).

        This appeal turns on injury in fact—“an invasion of a legally protected interest

 which is (a) concrete and particularized and (b) actual or imminent, not conjectural or

 hypothetical.” Lujan, 504 U.S. at 560 (quotations and citations omitted). For an

 injury to be particularized, it “must affect the plaintiff in a personal and individual

 way.” Id. at 560 n.1. To be “concrete,” an injury must be “real” rather than

                                                 6
Appellate Case: 21-1031     Document: 010110627575          Date Filed: 01/05/2022   Page: 7



 “abstract.” Lupia v. Medicredit, Inc., 8 F.4th 1184, 1190 (10th Cir. 2021). But

 “‘concrete’ is not necessarily synonymous with ‘tangible.’” Id. at 1191 (quotations

 and alterations omitted). An alleged future injury is sufficiently imminent “if the

 threatened injury is certainly impending, or there is a substantial risk that the harm

 will occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014)

 (quotations omitted).

    Recent Developments

       In Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), and TransUnion, LLC v.

 Ramirez, 141 S. Ct. 2190 (2021), the Supreme Court explained that a statutory

 violation does not necessarily establish injury in fact.

       a. Spokeo

       In Spokeo, the Court explained that “Article III standing requires a concrete

 injury even in the context of a statutory violation.” 136 S. Ct. at 1549. The plaintiff

 alleged that the defendant’s website contained inaccurate biographical information

 about him in violation of the Fair Credit Reporting Act (“FCRA”).2 Id. at 1546. On

 appeal, the Ninth Circuit had concluded the plaintiff had standing because “Spokeo

 violated his statutory rights, not just the statutory rights of other people.” Id. at 1546



       2
         The FCRA requires covered entities to “follow reasonable procedures to
 assure maximum possible accuracy of” consumer reports, to “notify providers and
 users of consumer information of their responsibilities under the Act,” to “limit the
 circumstances in which such agencies provide consumer reports ‘for employment
 purposes,’” and to “post toll-free numbers for consumers to request reports.” Id. at
 1545 (citing 15 U.S.C. §§ 1681e(b)(d), 1681b(b)(1), 1681j(a)).

                                                 7
Appellate Case: 21-1031     Document: 010110627575        Date Filed: 01/05/2022    Page: 8



 (quoting Robins v. Spokeo, Inc., 742 F.3d 409, 413 (9th Cir. 2014)). But that

 analysis, the Supreme Court said, did not consider “whether the particular procedural

 violations alleged in this case entail a degree of risk sufficient to meet the

 concreteness requirement.” Id. at 1550. In other words, the circuit court addressed

 “particularity” but ignored “concreteness.” Id.

       The Court explained that, “[i]n determining whether an intangible harm

 constitutes injury in fact, both history and the judgment of Congress play important

 roles.” Id. at 1549. First, “it is instructive to consider whether an alleged intangible

 harm has a close relationship to a harm that has traditionally been regarded as

 providing a basis for a lawsuit in English or American courts.” Id. Second, “because

 Congress is well positioned to identify intangible harms that meet minimum Article

 III requirements, its judgment is also instructive and important.” Id. Thus,

 “Congress may elevate to the status of legally cognizable injuries concrete, de facto

 injuries that were previously inadequate in law.” Id. (quotations and alteration

 omitted). But the Court cautioned that “Congress’ role in identifying and elevating

 intangible harms does not mean that a plaintiff automatically satisfies the injury-in-

 fact requirement whenever a statute grants a person a statutory right and purports to

 authorize that person to sue to vindicate that right.” Id.

       b. TransUnion

       The Supreme Court expanded upon these principles in TransUnion.

 TransUnion, like Spokeo, involved an alleged violation of the FCRA. The plaintiff

 could not purchase a car because, according to his TransUnion credit report, his name

                                                 8
Appellate Case: 21-1031    Document: 010110627575         Date Filed: 01/05/2022    Page: 9



 matched that of an individual on the Treasury Department’s Office of Foreign Asset

 Control (“OFAC”) list. TransUnion, 141 S. Ct. at 2201. He brought a class action

 under the FCRA, alleging that TransUnion failed (1) to follow reasonable procedures

 to ensure the accuracy of information in his credit file, (2) to provide him with all the

 information in his credit file upon request, and (3) provide him with a required

 “summary of rights” “with each written disclosure.” Id. at 2202.

       The Court, building on its Spokeo analysis, emphasized that “Congress’s

 creation of a statutory prohibition or obligation and a cause of action does not relieve

 courts of their responsibility to independently decide whether a plaintiff has suffered

 a concrete harm under Article III.” Id. at 2205. “For standing purposes, therefore, an

 important difference exists between (i) a plaintiff’s statutory cause of action to sue a

 defendant over the defendant’s violation of federal law, and (ii) a plaintiff’s suffering

 concrete harm because of the defendant’s violation of federal law.” Id. In other

 words, “under Article III, an injury in law is not an injury in fact.” Id. “Article III

 grants federal courts the power to redress harms that defendants cause plaintiffs, not

 a freewheeling power to hold defendants accountable for legal infractions.” Id.

 (quotations omitted). Thus, “[o]nly those plaintiffs who have been concretely

 harmed by a defendant’s statutory violation may sue that private defendant over that

 violation in federal court.” Id.

                                       C. Analysis

       The following discussion concludes that Ms. Laufer’s complaint fails to

 establish injury in fact under Spokeo and TransUnion. It also concludes that the

                                                9
Appellate Case: 21-1031       Document: 010110627575       Date Filed: 01/05/2022      Page: 10



  cases Ms. Laufer relies upon for standing are distinguishable and fail to rescue her

  complaint from dismissal for lack of Article III jurisdiction. We therefore affirm the

  district court.

     No Injury in Fact under Spokeo and TransUnion

         Ms. Laufer lacks Article III standing to pursue her claims against the Loopers

  because she has not suffered a concrete injury in fact. She contends that the ORS

  failed to provide the information she needed as a disabled person to access the Elk

  Run Inn.3 Ms. Laufer has conceded, however, that she has no concrete plans to visit

  Craig, Colorado, or to book a room at the Elk Run Inn. She therefore has not alleged

  any concrete harm resulting from the Loopers’ alleged violation of the ORS

  Regulation.4

         Ms. Laufer counters that she suffered harm when she visited the Elk Run Inn’s

  ORS and discovered it was non-compliant with the ORS Regulation. But a violation



         3
             She has not alleged that she was unable to fully access the ORS itself.
         4
           The district court rejected Ms. Laufer’s contention that she “need not allege
  an intent to visit the physical PPA to suffer an injury in fact and has suffered an
  injury in fact based solely on the use of the noncompliant [ORS].” App. at 440. On
  appeal, she argues the district court “completely ignored the rules of statutory
  construction, the plain and unambiguous language of the statute and Regulation, and
  instead improperly imposed the additional requirement of ‘intent’ into the governing
  statutory language, where Congress had omitted it.” Aplt. Br. at 12. But Ms. Laufer
  misapprehends the district court’s Article III analysis as statutory interpretation.
  After the district court noted that Ms. Laufer did not intend to stay at the Elk Run
  Inn, it concluded that Ms. Laufer lacked Article III standing because she had not
  suffered a concrete and particularized injury in fact. The court was addressing a
  constitutional question and was not interpreting the statute or the ORS Regulation.

                                                  10
Appellate Case: 21-1031      Document: 010110627575        Date Filed: 01/05/2022      Page: 11



  of a legal entitlement alone is insufficient under Spokeo and TransUnion to establish

  that Ms. Laufer suffered a concrete injury. “Article III standing requires a concrete

  injury even in the context of a statutory violation.” Spokeo, 136 S. Ct. at 1549. And

  that concrete injury “must affect the plaintiff in a personal and individual way.” Id.

  at 1548 (quotations omitted). Ms. Laufer did not suffer a concrete injury. The

  district court properly dismissed her action for lack of Article III jurisdiction.

     Ms. Laufer’s Arguments

         Ms. Laufer relies primarily on three Supreme Court cases and two Tenth

  Circuit cases to argue she suffered an injury in fact and therefore has standing under

  Article III. Her reliance is misplaced because each of these cases is distinguishable.

  We address them below.

         a. Fair Housing Act Testers

         Ms. Laufer argues that she has been injured in much the same way as the Fair

  Housing Act (“FHA”) “tester” in Havens Realty Corp. v. Coleman, 455 U.S. 363

  (1982). But the FHA tester in that case was given false information based on

  discrimination and, as we explain below, Ms. Laufer has made no comparable

  allegations here.

                      Havens Realty

         In Havens Realty, the Supreme Court held that a “tester” could sue under the

  FHA. 455 U.S. at 374. The Court described “testers” as “individuals who, without

  an intent to rent or purchase a home or apartment, pose as renters or purchasers for

  the purpose of collecting evidence of unlawful steering practices.” Id. at 373.

                                                 11
Appellate Case: 21-1031       Document: 010110627575       Date Filed: 01/05/2022    Page: 12



          Two “testers”—one Black and one White—sued Havens Realty after its agent

  falsely represented to the Black tester—but not the White tester—that no housing

  units were available. Id. at 368. They sued under the FHA, which made it unlawful

  for a covered individual or firm “to represent to any person because of race, color,

  religion, sex, or national origin that any dwelling is not available for inspection, sale,

  or rental when such dwelling is in fact so available.” Id. at 373 (quoting 42 U.S.C.

  § 3604(d)) (alteration omitted). The statute also created an explicit cause of action.

  Id.; 42 U.S.C. § 3612(a).

          Ms. Coleman, the Black tester, argued that she had suffered a “distinct and

  palpable injury.” Id. at 372 (quoting Warth v. Seldin, 422 U.S. 490, 501 (1975)).

  The Court agreed—she was given untruthful information about the availability of

  housing for discriminatory reasons. Id. at 374. She had standing to sue because she

  had “alleged injury to her statutorily created right to truthful housing information.”

  455 U.S. at 374. The White tester, Mr. Willis, did not have standing as a tester

  because the agent gave him accurate information about the availability of housing.

  Id. at 375.

          The Court observed that the FHA confers on “all ‘persons’” an “enforceable

  right to truthful information concerning the availability of housing.” Id. at 373.

  Thus,

                [a] tester who has been the object of a misrepresentation
                made unlawful under [the FHA] has suffered injury in
                precisely the form the statute was intended to guard
                against, and therefore has standing to maintain a claim for
                damages under the Act’s provisions. That the tester may

                                                 12
Appellate Case: 21-1031     Document: 010110627575         Date Filed: 01/05/2022    Page: 13



                 have approached the real estate agent fully expecting that
                 he would receive false information, and without any
                 intention of buying or renting a home, does not negate the
                 simple fact of injury within the meaning of § 804(d).

  Id. at 373–74.

                    Ms. Laufer’s argument

         Ms. Laufer argues that she has standing under Havens Realty because she is a

  “tester.” But testers, like any other plaintiff, must satisfy the constitutional

  requirements of Article III. Ms. Laufer’s status as a tester alone is insufficient to

  confer standing. Havens Realty is distinguishable because the plaintiff, Ms.

  Coleman, had suffered a concrete and particularized injury in fact.

         Ms. Laufer further argues she suffered informational harm. She compares

  herself to Ms. Coleman, who had no intention of renting a home at the defendants’

  property but had standing under the FHA to sue for a violation of her “statutorily

  created right to truthful housing information.” Id. at 374. Ms. Laufer argues that she

  similarly has standing under the ADA to sue for a violation of her legal entitlement to

  information even though she has no intention of booking a room at the Elk Run Inn.

  We disagree.

         Ms. Coleman was not just denied information. On four separate occasions, she

  asked about housing availability and was given false information because of her race.

  Ms. Laufer has not alleged that the Loopers gave her false information. Nor has she

  alleged they denied her information because of her disability. All individuals,

  whether or not disabled, had access to the same information on the Elk Run Inn’s


                                                 13
Appellate Case: 21-1031    Document: 010110627575        Date Filed: 01/05/2022     Page: 14



  ORS. Ms. Laufer’s alleged injury—her discovery that the ORS lacked certain

  information—is thus distinct from the injury suffered in Havens Realty, which was

  grounded in misrepresentation and racial animus. See Trichell v. Midland Credit

  Mgmt., Inc., 964 F.3d 990, 1005 (11th Cir. 2020) (“[T]he Fair Housing Act does not

  seek to vindicate some amorphous interest in receiving unusable housing

  information. Instead, it protects the weighty interest in not being subjected to racial

  discrimination, which can inflict a concrete injury on anyone who personally

  experiences it.” (quotations omitted)); Ragin v. Harry Macklowe Real Estate Co.,

  6 F.3d 898, 904 (2d Cir. 1993) (“There is no significant difference between the

  statutorily recognized injury suffered by the tester in Havens Realty and the injury

  suffered by [plaintiffs] who were confronted by advertisements indicating a

  preference based on race.”).

        b. Informational Injury – Public Citizen and Akins

        In addition to Havens Realty, Ms. Laufer cites two other Supreme Court

  decisions to support her informational harm theory of injury in fact.

                   Public Citizen

        In Public Citizen v. Department of Justice, 491 U.S. 440 (1989), the plaintiffs

  argued that the American Bar Association’s Standing Committee on the Federal

  Judiciary (“ABA Committee”), which the Department consulted to evaluate potential

  judicial nominees, should be subject to the notice requirements of the Federal

  Advisory Committee Act (“FACA”). Id. at 449. The plaintiffs sought “access to the



                                                14
Appellate Case: 21-1031     Document: 010110627575        Date Filed: 01/05/2022    Page: 15



  ABA Committee’s meetings and records in order to monitor its workings and

  participate more effectively in the judicial selection process.” Id.

        Analogizing to Freedom of Information Act cases, the Court held that “refusal

  to permit appellants to scrutinize the ABA Committee’s activities to the extent FACA

  allows constitutes a sufficiently distinct injury to provide standing to sue.” Id. It

  noted that “decisions interpreting the Freedom of Information Act have never

  suggested that those requesting information under it need show more than that they

  sought and were denied specific agency records.” Id.

                   Akins

        In FEC v. Akins, 524 U.S. 11 (1998), a group of voters sought to compel the

  Federal Election Commission to designate the American Israel Public Affairs

  Committee (“AIPAC”) as a “political committee” under the Federal Election

  Campaign Act of 1971. Doing so would require AIPAC to publicly disclose certain

  financial information. The Court explained, “[t]he ‘injury in fact’ that respondents

  have suffered consists of their inability to obtain information—lists of AIPAC donors

  . . . , and campaign-related contributions and expenditures—that, on respondents’

  view of the law, the statute requires that AIPAC make public.” Id. at 21.

        The Court found “no reason to doubt [the plaintiffs’] claim that the

  information would help them (and others to whom they would communicate it) to

  evaluate candidates for public office, especially candidates who received assistance

  from AIPAC, and to evaluate the role that AIPAC’s financial assistance might play in

  a specific election.” Id. It concluded that “the informational injury at issue here,

                                                 15
Appellate Case: 21-1031     Document: 010110627575         Date Filed: 01/05/2022     Page: 16



  directly related to voting, the most basic of political rights, is sufficiently concrete

  and specific such that the fact that it is widely shared does not deprive Congress of

  constitutional power to authorize its vindication in the federal courts.” Id. at 24–25.

                    Ms. Laufer’s argument

         Ms. Laufer argues she has suffered an “informational injury” of the sort

  recognized in Public Citizen and Akins—that is, she has been deprived of information

  to which she is legally entitled. Aplt. Br. at 27–40. The Supreme Court’s recent

  decision in TransUnion shows why this argument fails. In that case the United

  States, participating as amicus, argued that the plaintiffs had suffered an

  “informational injury” under Public Citizen and Akins when TransUnion allegedly

  failed to provide them with required disclosures in a specified format under the

  FCRA. The Court rejected this argument in part because “the plaintiffs have

  identified no ‘downstream consequences’ from failing to receive the required

  information.” TransUnion, 141 S. Ct. at 2214 (quoting Trichell, 964 F.3d at 1004).

  “An asserted informational injury that causes no adverse effects cannot satisfy

  Article III.” Id. (quotations omitted).5

         In Public Citizen and Akins, the plaintiffs identified such adverse effects.

  They alleged an intent to use the information to participate in the judicial selection


         5
          Although this statement from TransUnion is arguably dicta, we are “bound
  by Supreme Court dicta almost as firmly as by the Court’s outright holdings,
  particularly when the dicta is recent and not enfeebled by later statements.” N. Mill
  St., LLC v. City of Aspen, 6 F.4th 1216, 1228 n.11 (10th Cir. 2021) (quotations
  omitted).

                                                  16
Appellate Case: 21-1031     Document: 010110627575          Date Filed: 01/05/2022     Page: 17



  and the political process, respectively. Thus, in both cases, the information the

  plaintiffs sought had “some relevance” to them. See Griffin v. Dep’t of Labor Fed.

  Credit Union, 912 F.3d 649, 654 (4th Cir. 2019).

         Unlike the plaintiffs in Akins and Public Citizen, Ms. Laufer has not alleged

  that she has any interest in using the information she obtained from the Elk Run Inn’s

  ORS beyond bringing this lawsuit. She has no plans to visit Craig, Colorado. She

  did not attempt to book a room at the Elk Run Inn and has no intent to do so. She

  therefore has not suffered an injury of the type recognized in Public Citizen or

  Akins.6

         Although Ms. Laufer may have had a regulatory right to the information she

  sought here, she has not demonstrated that the defendants’ failure to provide that

  information caused her to suffer an injury in fact.




         6
           The Fifth Circuit recently said, to allege an informational injury, Ms. Laufer
  “would need to allege at least that the information had ‘some relevance’ to her.”
  Laufer v. Mann Hosp., LLC, 996 F.3d 269, 273 (5th Cir. 2021) (quotations omitted);
  see also Griffin, 912 F.3d at 654 (“Inability to obtain information is sufficiently
  concrete to constitute injury in fact only when the information has some relevance to
  the litigant.”); Brintley v. Aeroquip Credit Union, 936 F.3d 489, 493 (6th Cir. 2019)
  (same).
          Ms. Laufer argues that, unlike the plaintiffs in Griffin, she is legally entitled to
  the information she seeks. Aplt. Br. at 37-40. But, as the Court explained in Spokeo
  and TransUnion, violation of a legal entitlement is not the same as an injury in fact.

                                                  17
Appellate Case: 21-1031     Document: 010110627575        Date Filed: 01/05/2022    Page: 18



        c. ADA Testers – Tandy and Colorado Cross Disability Coalition

        Ms. Laufer also attempts to rely on Tenth Circuit cases holding that testers

  may have standing to sue under both Title II7 and Title III of the ADA—Tandy v.

  City of Wichita, 380 F.3d 1277, 1287 (10th Cir. 2004) (Title II); Colo. Cross

  Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211 (10th Cir. 2014)

  (Title III). These cases again are distinguishable.

                   Tandy

        In Tandy, several ADA “testers” sued the City of Wichita alleging that its

  “fixed-route bus system was intentionally inaccessible to and unusable by people

  with disabilities.” 380 F.3d at 1280. Each plaintiff was disabled under the ADA.

  Id. at 1280 n.2. Each “attempted to access Wichita Transit’s fixed-route buses in

  order to test the system for accessibility.” Id. at 1281.

        After determining that “testers” could bring a cause of action under Title II of

  the ADA, we separately analyzed whether each plaintiff had Article III standing. We

  concluded that all but one had suffered an injury in fact because they had used or

  intended to use the bus service alleged to be noncompliant with the ADA:

                Plaintiff Goupil, who used a wheelchair, was “under a
                 real and immediate threat of experiencing a lift
                 malfunction” because he “averred that he intends to test



        7
           Title II of the ADA makes it illegal for a public entity to discriminate against
  a qualified individual with a disability in the provision of government programs,
  activities, and services. 42 U.S.C. § 12132; J.V. v. Albuquerque Pub. Schs., 813 F.3d
  1289, 1295 (10th Cir. 2016).

                                                 18
Appellate Case: 21-1031     Document: 010110627575        Date Filed: 01/05/2022    Page: 19



                    Wichita Transit’s fixed-route services several times per
                    year.” 380 F.3d at 1287.

                  Plaintiff Donnell, who was vision impaired, “averred
                   that she intends to test Wichita Transit’s fixed-route
                   buses several times per year,” and “Wichita Transit’s
                   transit centers did not house any Braille materials and
                   had limited Braille signage.” Id. at 1288.

                  Plaintiff Jeffries, who was hearing impaired, “averred
                   that Wichita Transit’s [Telecommunications Device for
                   the Deaf (“TDD”)] line never worked when she called
                   it several times in the past,” and “testified that she
                   intends to call the TDD line once per month in the
                   future.” Id. at 1289.

        We held that each of these plaintiffs had standing to pursue a Title II claim.8

  Each had attempted to access a service—either the actual bus service or the TDD

  information line—and was unable to do so because of a disability. Pointing to

  Havens Realty, we concluded that the plaintiffs had standing to sue even though their

  “sole purpose” was “to determine whether defendant engaged in unlawful practices.”

  Id. at 1285.

                    Colorado Cross Disability Coalition

        In Colorado Cross Disability Coalition, a tester sued the owners of a retail

  store under Title III, alleging that their stores were inaccessible to individuals who

  use wheelchairs. Extending Tandy to Title III, we held that “anyone who has




        8
          By contrast, plaintiff Garnett did not have standing to seek prospective relief.
  He had “merely alleged, in the complaint, that he ‘desires’ to use Wichita Transit’s
  fixed-route bus system.” Id. at 1288. He “submitted no affidavit stating an intent to
  utilize Wichita Transit’s fixed-route buses in the future.” Id.

                                                19
Appellate Case: 21-1031     Document: 010110627575        Date Filed: 01/05/2022     Page: 20



  suffered an invasion of the legal interest protected by Title III may have standing,

  regardless of his or her motivation in encountering that invasion.” 765 F.3d at 1211.

  But we also emphasized that “the fact that ‘tester standing’ exists under Title III does

  not displace the general requirements of standing.” Id.

        We concluded that the tester had Article III standing because she averred that

  she intended to return to the defendants’ store at least six times per year. Id. This

  was enough to “suggest[] a concrete, present plan to return” to the store. Id. The

  tester therefore demonstrated “that she suffers a real and imminent threat of

  encountering the alleged accessibility barrier . . . in the future.” Id. at 1212. Ms.

  Laufer, by contrast, has not alleged she will encounter any accessibility barriers

  because she has no intention of attempting to access the Elk Run Inn.

                    Ms. Laufer’s argument

        Citing these cases, Ms. Laufer again argues that “anyone,” including a tester,

  “who has suffered an invasion of the legal interest protected by Title III may have

  standing, regardless of his or her motivation in encountering that invasion.” Id.

  at 1211. But testers still must “satisfy the constitutional requirements of Article III.”

  Tandy, 380 F.3d at 1287. “Like any plaintiff, a tester must demonstrate that she has

  indeed suffered a cognizable injury in fact that will be redressed by the relief

  sought.” Colo. Cross Disability Coal., 765 F.3d at 1211. Ms. Laufer’s “assumed

  status as an ‘ADA tester’ does not absolve her of the need to show an injury in fact

  for standing purposes.” Mann Hosp., 996 F.3d at 273. In short, Ms. Laufer’s status

  as a tester does not defeat standing, but nor does it automatically confer standing.

                                                 20
Appellate Case: 21-1031    Document: 010110627575        Date Filed: 01/05/2022    Page: 21



        Ms. Laufer argues that her “encounter with discrimination” is “substantially

  similar” to that of Ms. Jeffries in Tandy. Aplt. Br. at 42. But Ms. Jeffries averred

  that she had attempted to access the TDD line—and planned to do so again in the

  future—and was unable to access the information she sought because the line itself

  was inaccessible to hearing impaired persons. Tandy, 380 F.3d at 1289. Here, on the

  other hand, Ms. Laufer has not alleged that she was prevented from accessing the

  ORS because of her disability. And her alleged intent to access the ORS again to test

  its compliance with the ADA does not suffice to establish a concrete injury.9

                                      *    *   *     *

        Ms. Laufer has disclaimed any interest in booking a room at the Elk Run Inn.

  She therefore has no concrete interest in the information required by the ORS

  Regulation, and has not suffered an injury in fact. Although testers may have

  standing under the ADA regardless of their motivations for encountering a violation,

  they still must satisfy the constitutional requirements of Article III. Because she has

  failed to do so, Ms. Laufer lacks standing to pursue her claims against the Loopers.

                                   III. CONCLUSION

        We affirm the judgment of the district court.




        9
          Ms. Laufer’s brief does not present the “stigmatic” or “dignitary” harm
  theory of standing that the district court rejected below. See App. at 444–45. We
  therefore decline to address that theory of injury.

                                                21